DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 08, 2022 has been entered.
 
Status of the Claims
Amendment filed August 08, 2022 is acknowledged. Claims 1, 12 and 20 have been amended. Non-elected Invention, Claims 12-19 have been withdrawn from consideration. Claims 1-3, 5-7, 9 and 12-24 are pending.
Action on merits of claims 1-3, 5-7, 9 and 20-24 follows.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive transistors for supplying drive current to light-emitting units” (amended claim 1) and “drive transistor for supplying a drive current to light-emitting unit” (amended claim 20)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites: the display panel of claim 1, wherein the orthographic projection of the shielding portion on the base substrate covers the overlapping region.
However, claim 1 has already claimed: “an orthographic projection of the shielding portion on the base substrate at least partially overlaps the overlapping region”.
The term “projection covers” is the same as “projection overlaps”.
Therefore, claim 2 fails to further limit claim 1.

Claim 21 recites similar limitations. 
Claim 21 fails to further limit claim 20. Therefore, claim 21 is indefinite.

Claim 3 recites: the display substrate of claim 1, further comprising: a) a plurality of transistors disposed on the base substrate, b) wherein at least one signal line of each set of signal lines is connected to a gate of at least one of the transistors.  
However, amended claim 1 already claimed a) “transistors”, hence a plurality of transistors; and b) “the first signal line is connected to a gate of one of the drive transistors”.
Limitation b) of claim 3 is broader than the limitation b) of claim 1.
Claim 3 fails to further limit claim 1. Therefore, claim 3 is indefinite.

Claim 22 recites similar limitations. 
Claim 22 fails to further limit claim 20. Therefore, claim 22 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM et al. (US Pub. No. 2018/0175135) of record.
With respect to claim 1, As best understood by Examiner, LIM teaches display substrate as claimed including: 
drive transistors (T1-T4) for supplying drive current to light-emitting units (OLED); and 
a data signal line (in next pixel, right or left), at least one set of signal lines (L1/L2) and at least one shielding structure corresponding to the at least one set of signal lines (L1/L2) disposed on a base substrate (SUB), the shielding structure being made of a metal material and electrically connected to a DC power source (constant voltage source), and the shielding structure comprising a shielding portion (SE) and a lead portion (L3), 
wherein each set of signal lines comprises a first signal line (L2) and a second signal line (L1) that are located at different layers, the first signal line (L2) extends in a first direction (vertical), the second line (L1) extends in a second direction (horizontal) which is different with the first direction, and orthographic projections of the first signal line (L2) and the second signal line (L1) on the base substrate overlap and have an overlapping region; and, the first signal line (L2) is connected to a gate of one (T1) of the drive transistors, and orthographic projection of the gate on the abase substrate has no overlap with the orthographic projection of the second signal line (L1) on the base substrate;
a layer where the shielding portion (SE) is located is between a layer where the first signal line (L2) is located and a layer where the second signal line (L1) is located, and the shielding portion (SE) is insulated from both the first signal line (L2) and the second signal line (L1), and an orthographic projection of the shielding portion (SE) on the base substrate at least partially overlaps the overlapping region, and the shielding portion (SE) comprises a first portion, a second portion and a third portion, wherein an orthographic projection of the first portion on the base substrate overlaps with the orthographic projections of the first signal line and the second signal line on the base substrate, the second portion extends outward from an edge of the first portion in an extending direction different from extending directions of the second signal line, and the third portion connects an end of the second portion away from the first portion to the lead portion (L3); and2Serial No. 16/049,958 
the lead portion (L3) is electrically connected to the DC power source (constant voltage source) and the shielding portion (SE), respectively; and 
an orthographic projection of the lead portion (L3) on the base substrate has no overlap with an orthographic projection of the data signal line (next pixel) on the base substrate, the orthographic projection of the lead portion (L3) on the base substrate has no overlap with the orthographic projection of the first signal line (L2), and an extending direction of the lead portion (L3) is the same as the extending direction of the first signal line (L2). (See FIGs. 3-4, 8-9, 11, 14, 17B, 20). 

With respect to claim 20, As best understood by Examiner, LIM teaches display panel as claimed including a display substrate, and the display substrate comprising: 
a data signal line (next pixel, left or right), at least one set of signal lines (L1/L2), and at least one shielding structure corresponding to the at least one set of signal lines disposed on a base substrate (SUB), the shielding structure being made of a metal material and electrically connected to a DC power source (constant voltage source), and the shielding structure comprising a shielding portion (SE) and a lead portion (L3), 
wherein each set of signal lines comprises a first signal line (L2) and a second signal line (L1) that are located at different layers, the first signal line (L2) extends in a first direction (vertical), the second line (sic) (L1) extends in a second direction (horizontal) which is different with the first direction, the orthographic projections of the first signal line (L2) and the second signal line (L1) on the base substrate overlap and have an overlapping region; and, the first signal line is connected to a gate of a drive transistor (T1) for supplying a drive current to a light-emitting unit (OLED), and an orthographic projection of the gate on the abase substrate has no overlap with the orthographic projection of the second signal line (L1) on the base substrate;  
a layer where the shielding portion is located is between a layer where the first signal line is located and a layer where the second signal line is located, and the shielding portion (SE) is insulated from both the first signal line (L2) and the second signal line (L1), and an orthographic projection of the shielding portion (SE) on the base substrate at least partially overlaps the overlapping region, and the shielding portion (SE) comprises a first portion (SE), a second portion and a third portion, wherein an orthographic projection of the first portion (SE) on the base substrate overlaps with the orthographic projections of the first signal line (L2) and the second signal line (L1) on the base substrate, the second portion extends outward from an edge of the first portion (31) in an extending direction different from extending directions of the second signal line (L1), and the third portion connects an end of the second portion away from the first portion (SE) to the lead portion (L3); and2Serial No. 16/049,958 
the lead portion (L3) is electrically connected to the DC power source (constant voltage)  and the shielding portion (SE), respectively; and 
an orthographic projection of the lead portion (L3) on the base substrate has no overlap with an orthographic projection of the data signal line (next pixel) on the base substrate, the orthographic projection of the lead portion (L3) on the base substrate has no overlap with the orthographic projection of the first signal line (L2), and an extending direction of the lead portion (L3) is the same as the extending direction of the first signal line (L2). (See FIGs. 3-4, 8-9, 11, 14, 17B, 20). 

With respect to claims 2 and 21, As best understood by Examiner, the orthographic projection of the shielding portion (SE) on the base substrate of LIM covers the overlapping region. 
With respect to claims 3 and 22, As best understood by Examiner, the display substrate of LIM further comprising: a plurality of transistors (T1-T4) disposed on the base substrate, wherein at least one signal line of each set of signal lines is connected to a gate of at least one (T1) of the transistors.  
With respect to claims 5 and 23, the lead portion of LIM is disposed in the same layer as the shielding portion (31). 
With respect to claims 6 and 24, the lead portion (L3) of LIM is disposed in a different layer from the shielding portion (SE), and the shielding portion (SE) is connected to the lead portion (L3) through a via hole (CH). 
With respect to claim 7, the lead portion (L3) and the data signal line (next pixel) of LIM are parallel to each other. (See FIG. 20).
With respect to claim 9, the display substrate of LIM comprises: a plurality of shielding structures, wherein at least two of the plurality of shielding structures share one lead portion (L3). (See FIG. 20)

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/ANH D MAI/            Primary Examiner, Art Unit 2829